McCeARY, J.,
(orally chary lag jury.) If you find for the plaintiff you will assess her damages at such just and reasonable sum as will compensate the estate of the decreased for the loss occasioned by his death. In determining what this amount shall be, in ease you come to 1 he question of damages, you will consider the circumstances of the deceased, his occupation, age, health, habits as to industry, sobriety, and economy, the amount of his property, if any, and the probable duration of his life, and from these elements you will determine what his annual income during life would probably have been which would have been saved to his estate, and not expended, and a gross sum which would have produced a like income at interest will bo a proper sum to be allowed as damages. I do not say that you are obliged to find the amount by this process. You may exercise your discretion as to the mode of arriving at the value of the life of the deceased to his estate, but that value, when ascertained and fixed by you, must be the sum of your verdict. This mode is suggested as a convenient one, which you can adopt if you choose.
In a ease of this character you are not to take into account the pain and suffering of the deceased, nor the wounded feelings or grief of liis relatives, in fixing the damages. What you are to ascertain and by your verdict decide, if you come to the question, is what, according to *664the evidence, would have been the probable pecuniary benefit to the estate of the deceased from the continuance of his life. This you are .not expected to determine with accuracy, as that would be impossible; but you are to fix, according to your best judgment in the light of the evidence, what the amount would probably have been. Reasonable probability is all that can be expected in such a case. No arbitrary rule can be laid down. The elements which enter into the question of the value of a life to the estate of the deceased are so various that the matter must be left, under proper instructions from the-court, to the sound discretion of the jury. The purpose of the statute under which this suit is brought is compensation. It is not the loss of the deceased, but the loss of the estate, which is to be estimated. The purpose of the statute is to make good to the heirs or representatives of the person killed that which they have probably lost by his death. To ascertain this it is of course necessary to take into view all the facts and circumstances which bear upon the question what his accumulations would probably have been. Among thp questions proper to be considered in the light of the evidence are the following: Had the deceased, previous to his death, saved his earnings? Had ho contributed to his mother’s support? Was he a sober, industrious man, or was he habitually intemperate? Was he economical, or was he a spendthrift? From all the facts and circumstances, if he had lived, what sum, if any, would he probably have accumulated in the course of an ordinary life-time, to be left to his heirs?